Name: Commission Regulation (EC) No 2518/97 of 16 December 1997 amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products
 Type: Regulation
 Subject Matter: regions of EU Member States;  means of agricultural production;  agricultural activity;  trade;  animal product
 Date Published: nan

 17 . 12. 97 EN Official Journal of the European Communities L 346/21 COMMISSION REGULATION (EC) No 2518/97 of 16 December 1997 amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Regulation (EEC) No 1600/92 provides for the establishment for the beef and veal sector of the quant ­ ities of the specific supply balances for the Azores and Madeira regarding beef and veal and pure-bred breeding animals ; Whereas the quantities in the forecast supply balance for those products are fixed by Commission Regulation (EEC) No 191 3/92 (3), as last amended by Regulation (EC) No 1265/97 (4); Whereas, pending a communication from the competent authorities updating the requirements of Madeira, and so as not to interrupt application of the specific supply arrangements, the balance was drawn up for the period 1 July to 31 December 1997 by Regulation (EC) No 1265/97; whereas as a result of the presentation by the Portuguese authorities of information on the needs of Madeira, it was possible to establish the balance for the entire 1997/98 marketing year; whereas the Annexes to Regulation (EEC) No 1913/92 should thus be replaced by the Annexes to this Regulation; Whereas the supply arrangements are laid down for the period 1 July to 30 June; whereas the definitive supply balance for the 1997/98 marketing year should therefore apply from the start of that year, i.e. 1 July 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1913/92 is hereby amended as follows: 1 . Annex I is replaced by Annex I to this Regulation . 2. Annex III is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173, 27 . 6 . 1992, p . 1 .b) OJ L 320 , 11 . 12 . 1996, p. 1 . ( 3 ) OJ L 192, 11 . 7 . 1992, p . 35 . 4) OJ L 174, 2 . 7. 1997, p . 24 . L 346/22 EN Official Journal of the European Communities 17 . 12. 97 ANNEX I 'ANNEX I Madeira: Forecast supply balance for beef and veal sector products from 1 July 1997 to 30 June 1998 (tonnes) CN code Description of goods Quantity 0201 Meat of bovine animals , fresh or chilled 3 500 0202 Meat of bovine animals , frozen 2 500 ' ANNEX II ANNEX III PART 1 Azores: Supply of pure-bred breeding bovines originating in the Community from 1 July 1997 to 30 June 1998 CN code Description of goods Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 1 150 560 PART 2 Madeira: Supply of pure-bred breeding bovines originating in the Community from 1 July 1997 to 30 June 1998 CN code Description of goods Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 200 610 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions.